Memorandum by the Court. Aside from any other considerations, it appears that the creditor in the proceeding under section 150 of the Debtor and Creditor Law, after full opportunity to support its claim of fraud, took no appeal from the order of discharge. (See Belsey v. Deveraux, 150 Misc. 337, affd. sub nom. Matter of Devereaux [Belsey], 242 App. Div. 603; Matter of Devereaux, 76 F. 2d 522 [related ease]; Matter of Julien, 145 N. Y. S. 2d 60.) We do not reach the other contentions raised by the respective parties. Order reversed, on the law and the facts, and motion to dismiss the complaint granted, with costs.
Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.